

Loan No. RX0785T3


PROMISSORY NOTE AND SUPPLEMENT
(2017 Single Advance Term Loan)


THIS PROMISSORY NOTE AND SUPPLEMENT (this “Promissory Note and Supplement”) is
entered into as of August 28, 2017, by and between CONNECTICUT WATER SERVICE,
INC., a Connecticut corporation (the “Company”) and CoBANK, ACB, a federally
chartered instrumentality of the United States (“CoBank”) and supplements the
Master Loan Agreement dated June 29, 2009, between the Company and CoBank (as
amended or restated from time to time, the “MLA”).
    
SECTION 1.     The Commitment. On the terms and conditions set forth in the MLA
and this Supplement, CoBank agrees to make a single loan (the “Loan”) to the
Company in an amount not to exceed $15,000,000 (the “Commitment”). CoBank’s
obligation to make the Loan shall expire at 12:00 Noon, Company’s local time on
August 28, 2017, or on such later date as CoBank may, in its sole discretion,
authorize in writing. Under the Commitment, amounts borrowed and later repaid
may not be reborrowed.


SECTION 2.     Purpose. The purpose of the Commitment is to provide long-term
financing for acquisitions and capital expenditures financed under: (A) the
Amended and Restated Promissory Note and Supplement dated as of August 6, 2014,
between the Company and CoBank, as amended (the “Revolving Credit Supplement”);
and (B) short-term credit facilities provided by other lenders.
    
SECTION 3.     Availability. Notwithstanding Section 2.02 of the MLA and
provided that each of the conditions precedent set forth herein and in the MLA
have been satisfied, the Loan will be made available to the Company: (A) on a
date to be agreed upon by the parties (the “Closing Date”); (B) upon written
request of an authorized officer of the Company in form and content prescribed
by CoBank (the “Request for Loan”); and (C) in a single advance
.
SECTION 4. Interest. The Company agrees to pay interest on the unpaid principal
balance of the Loan at 4.15% per annum. Interest shall be calculated on the
actual number of days the Loan is outstanding on the basis of a year consisting
of 360 days. Interest shall be: (1) calculated quarterly in arrears on the last
day of each January, April, July and October and on the final maturity date of
the Loan; (2) payable on the 20th day of each February, May, August, and
November and on the final maturity date of the Loan. In calculating interest,
the date the Loan is made shall be included and the date each installment is
repaid shall, if received prior to 3:00 P.M. Company’s local time, be excluded


SECTION 5. Fees. [Waived by CoBank].


SECTION 6.     Promissory Note. The Company promises to repay the Loan to CoBank
or order in 80 consecutive quarterly installments, each due on the 20th of each
February, May, August, and November, with the first installment due on November
20, 2017, and the last installment due on August 20, 2037. The amount of each
installment shall be the same principal amount that would be due and payable if
the Loan was scheduled to be repaid in 80 equal installments of principal and
interest and such schedule was calculated utilizing the rate of interest
accruing on the Loan. In addition to the above, the Company promises to pay to
CoBank or order interest on the unpaid principal balance of the Loan in
accordance with the provisions of Section 4 hereof and the MLA. If the day on
which principal or interest is due is not a Business Day, then such payment
shall be made on the next Business Day and, in the case of principal, interest
shall continue to accrue thereon until paid.




--------------------------------------------------------------------------------




 
SECTION 7.     Prepayment. Subject to Section 10.01 of the MLA, the Company may
prepay the Loan in whole or in part upon three (3) business day’s prior written
notice. All partial prepayments shall be applied to principal installments in
the inverse order of their maturity and to such balances, fixed or variable, as
CoBank shall specify.
    
SECTION 8.     Security. The Company's obligations hereunder and, to the extent
related hereto, the MLA shall be secured as provided in the first sentence of
Section 2.04 of the MLA. Except as provided therein, the Company’s obligations
hereunder shall be unsecured.


SECTION 9.     Additional Conditions Precedent. In addition to the conditions
precedent set forth in Sections 3.02 and 3.0 3 of the MLA, CoBank's obligation
to make the Loan is subject to the condition precedent that CoBank shall have
received a duly completed and executed Request for Loan and each of the
representations and warranties set forth therein shall be true and correct as of
the date of the Loan.
    
SECTION 10.     Counterparts and Electronic Delivery. This Promissory Note and
Supplement may be executed in counterparts (and by different parties in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single agreement. In addition, this
Promissory Note and Supplement may be delivered by electronic means.


(Signatures on Next Page(s))




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Promissory Note and Supplement
to the MLA to be executed by their duly authorized officers as of the date shown
above.


CoBANK, ACB
 
THE CONNECTICUT WATER COMPANY
By:
/s/ James E. Rogers
 
By:
/s/ Peter J. Bancroft
Name
James E. Rogers
 
Name
Peter J Bancroft
Title:
Assistant Corporate Secretary
 
Title:
Assistant Treasurer and Director, Rates and Forecasting









































(Signature Page to Promissory Note and Supplement)


